Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 1 of 28 PageID #: 3677
                                                                           1


     1                         IN THE UNITED STATES DISTRICT COURT

     2                         IN AND FOR THE DISTRICT OF DELAWARE

     3                                          - - -
           FINANCIALAPPS, LLC,
     4                                                  :    CIVIL ACTION NO.
                          Plaintiff,                    :
     5     v                                            :
                                                        :
     6     ENVESTNET, INC., and YODLEE, INC.,           :
                                                        :      19-1337-CFC-CJB
     7                    Defendants.
                                                - - -
     8
                                         Wilmington, Delaware
     9                                 Monday, December 23, 2019
                                         Telephone Conference
    10
                                                - - -
    11
           BEFORE:     HONORABLE CHRISTOPHER J. BURKE, Magistrate Judge
    12
                                                - - -
    13     APPEARANCES:

    14
                          YOUNG CONAWAY STARGATT & TAYLOR, LLP
    15                    BY: PILAR G. KRAMAN, ESQ.

    16                         and

    17                    KASOWITZ BENSON TORRES, LLP
                          BY: MATTHEW A. KRAUS, ESQ., and
    18                         JOSHUA E. HOLLANDER, ESQ.
                               (New York, New York)
    19
                                       Counsel for Plaintiff
    20

    21                    CONNOLLY GALLAGHER, LLP
                          BY: HENRY E. GALLAGHER, JR., ESQ., and
    22                         LAUREN P. DeLUCA, ESQ.

    23                         and

    24
                                                 Brian P. Gaffigan
    25                                           Official Court Reporter
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 2 of 28 PageID #: 3678
                                                                           2


     1     APPEARANCES:     (Continued)

     2
                          SHOOK, HARDY & BACON, LLP
     3                    BY: GARY M. MILLER, ESQ.
                               (Chicago, Illinois)
     4
                                     Counsel for Defendant
     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22                                     - oOo -

    23                             P R O C E E D I N G S

    24                    (REPORTER'S NOTE:    The following telephone

    25     conference was held in chambers, beginning at 1:01 p.m.)
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 3 of 28 PageID #: 3679
                                                                           3


     1                   THE COURT:    Good afternoon, everyone.       It's

     2     Judge Burke here.     Before we begin today, let me just say a

     3     few things for the record.       And,

     4                   The first that is we're here this afternoon for

     5     a teleconference in the matter of FinancialApps LLC versus

     6     Envestnet, et al.     This is Civil Action No. 19-1337-CFC-CJB

     7     here in our court.

     8                   We're here this afternoon for a teleconference

     9     regarding a discovery-related dispute that has been brought

    10     by defendants' side.      Before we go further, I'll note that

    11     I have a court reporter here with me, Mr. Gaffigan from our

    12     court who will be taking down our call this afternoon.

    13                   I just remind counsel, if they would, to try to

    14     remember to identify themselves by name each time they speak

    15     to help our court reporter get a good and accurate call

    16     record of our call today.

    17                   Next, let's have counsel for each side identify

    18     themselves for the record.       We'll start first with counsel

    19     for the plaintiff's side; and we'll begin there with

    20     Delaware counsel.

    21                   MS. KRAMAN:    Good afternoon, Your Honor.       This

    22     is Pilar Kraman at Young Conaway for the plaintiffs; and

    23     with me on the line is Matt Krause and Josh Hollander from

    24     Kasowitz Benson in New York.

    25                   THE COURT:    Good afternoon.
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 4 of 28 PageID #: 3680
                                                                           4


     1                   MS. KRAMAN:    Mr. Krause will be doing the

     2     argument today.

     3                   THE COURT:    Okay.   Thank you.

     4                   We'll do the same for counsel for defendants'

     5     side, again beginning with Delaware counsel.

     6                   MS. DeLUCA:    Good afternoon, Your Honor.       This

     7     is Lauren DeLuca at Connolly Gallagher.         With me, I have

     8     my colleague, Hank Gallagher; and on the line with us from

     9     Shook Hardy is Gary Miller who will be doing the argument

    10     today.

    11                   THE COURT:    All right.    And to you all, good

    12     afternoon as well.

    13                   As I said, it's defendants' motion here, and so

    14     I'll turn first to counsel for defendants' side.

    15                   I have reviewed the letters and so on.         I'll

    16     start with a few kind of quick questions to defendants, and

    17     I'll do the same for plaintiff when it is their turn, but I

    18     will, of course, let each side add anything else they wish

    19     to add after I ask my initial questions.

    20                   So is it Mr. Miller who is going to be handling

    21     the argument for defendants' side?

    22                   MS. DeLUCA:    That's correct, Your Honor.

    23                   MR. MILLER:    Yes, Your Honor.

    24                   THE COURT:    Mr. Miller, I'll start by saying

    25     obviously having seen the other side's response, whether
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 5 of 28 PageID #: 3681
                                                                           5


     1     framed in turns of ripeness or framed in terms of whether or

     2     not there is a sufficient record to establish good cause,

     3     in essence what I think what other side is saying is that,

     4     look, we understand the defendant has concerns with regard

     5     to third-party contact but there really isn't a sufficient

     6     record yet built up here in the case that in fact the

     7     plaintiff has engaged in abusive conduct.

     8                   You know, if we do, if the plaintiff presumably

     9     says if we were to go out and to engage in abusive conduct

    10     with regard to contact with defendants' employees, that

    11     might be one thing, maybe that would at some point justify

    12     some type of prior restraint like the one that defendants

    13     are seeking here, but there just isn't that kind of record

    14     yet.    And presumably the plaintiff suggests they won't

    15     engage in that kind of behavior.

    16                   What is your response to why you think there is

    17     a sufficient record demonstrating that the plaintiff needs

    18     to be further reined in beyond what Rule 45 provides in

    19     terms of prior notice to you of third-party discovery

    20     requests?

    21                   MR. MILLER:    All right.     Thank you, Your Honor.

    22     Thank you for your attention to this matter.          I will address

    23     that.

    24                   The concern we have is that Rule 45 doesn't

    25     provide any timing for the prior notice.         It could be five
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 6 of 28 PageID #: 3682
                                                                           6


     1     minutes before subpoena is served.        It could be an hour

     2     before the subpoena is served.        It doesn't provide enough

     3     mechanism for the parties to meet and confer and have enough

     4     time to present the issue to the Court in an orderly way for

     5     resolution before the subpoena is actually received.           And,

     6                   The ripeness is our concern, that serving the

     7     subpoena is the harm.      From the very -- we're really concerned

     8     about FinancialApps serving overly broad unnecessary discovery

     9     on all of our customers, they identified 28 -- and how that is

    10     going to impact our relationship with the clients.           And,

    11                   The concern we think is well founded.

    12     FinancialApps made it very clear before the case was even

    13     filed that they intended to do that and emphasized the harm

    14     that that would cause to us; and it will.

    15                   They tried to take premature discovery in this

    16     case before we had our Rule 26 conference.          And then in the

    17     meet and confer, they weren't willing to move at all in terms

    18     of limiting the number of customers they would contact,

    19     limiting scope of the discovery.        And,

    20                   So all we're asking for -- we're not asking for

    21     a decision now on which customers you can subpoena or what

    22     topics would be covered on it.        What we're asking for is

    23     to establish a process where we can meet and confer on it.

    24                   It could be some of the topics, we say we think

    25     these are legitimate but we have all the information ourselves,
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 7 of 28 PageID #: 3683
                                                                           7


     1     We will give it to you, you don't need to burden our customers

     2     with it.

     3                   It could be topics, probably the customers do

     4     have information that is only theirs, but we don't think it

     5     is relevant, so maybe we do a phased approach which I have

     6     done in other cases which is why don't you serve a subpoena

     7     on one customer, two customers, let's see if they produce

     8     anything that is relevant that we wouldn't be able to

     9     produce ourselves and take it from there rather than just

    10     sending out 28 really broad 20 page subpoenas out to all

    11     of our customers and everything flows from that, engaging

    12     counsel and calls to us and having to work out.

    13                   Before dragging the customers into this, we know

    14     it's going to be a fight, we know there is going to be a

    15     fight about it, so all we're trying to do now is establish

    16     an orderly process to deal with the fight.

    17                   So we think that the issue -- that issue, not

    18     what exact topics they could serve on customers and which

    19     customers, not that topic that is not ripe yet but the topic

    20     of can we establish a process to do this in an orderly way

    21     to unnecessarily avoid burdening third parties, that issue

    22     is ripe; and we think now is the actual perfect time to deal

    23     it before they served the subpoenas because that is part of

    24     the harm.

    25                   THE COURT:    I think that one of the things you
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 8 of 28 PageID #: 3684
                                                                           8


     1     said that by way of explaining why you thought there was a

     2     sufficient record here to justify kind of the further

     3     process you are asking me to order is that before the

     4     litigation, you said the plaintiffs suggested to you that

     5     it did in fact intend to send out very broad 20-page type

     6     subpoenas to vast amounts of third parties.          Is that what

     7     you were suggesting?      If so, do I have a record of that?

     8     And, if so, where?

     9                   MR. MILLER:    That is what I'm suggesting, and

    10     what is true.     I don't know that that is in our letter that

    11     we have a record of it.

    12                   THE COURT:    Okay.

    13                   MR. MILLER:    What is clear though, I suppose,

    14     we can get to the same point by the fact that they tried to

    15     take discovery already, and the fact that they have

    16     indicated on their initial disclosures they intend to do

    17     this.   And when we tried to talk to them about limiting the

    18     scope, they wouldn't limit the scope.

    19                   THE COURT:    Okay.   And --

    20                   MR. MILLER:    That is in the record.

    21                   THE COURT:    -- relatedly, the one case you

    22     cited, the May case was a case where it looks, at least from

    23     what the opinion says, the plaintiff had not only filed

    24     litigation against the defendant that might implicate third

    25     parties but it had actually taken what it seems like the
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 9 of 28 PageID #: 3685
                                                                           9


     1     District Court might have thought was aggressive efforts to

     2     reach out directly to the third parties prior to that motion

     3     being teed up.     And,

     4                   Here, I don't think, unless you tell me

     5     different, we have a record of the plaintiff, either prior

     6     to the litigation being filed or after it, kind of directly

     7     reaching out to third parties in a way similar to what

     8     happened by way of the notice letters in May.          Do we -- or

     9     why else do you think that case is similar to the record we

    10     have here?

    11                   MR. MILLER:    Well, we don't have exactly that in

    12     this case.    I think the point of that case is to show THAT

    13     this type of order can be appropriate.         There are different

    14     circumstances there.

    15                   But our case, we don't have that, but if --

    16     really what it is getting to is there a sufficient risk

    17     here that the plaintiff will go and serve some burdensome

    18     discovery on a wide variety, a large number of customers

    19     who are third parties, and really we should be working to

    20     minimize the burden on them.       Is there a risk of that?       I

    21     think that is the appropriate question.

    22                   In that case, the Court found that there was a

    23     risk because of these efforts that were made.          That I think

    24     we presented enough evidence that there is a risk here, too,

    25     in that they have identified 28 customers they intend to
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 10 of 28 PageID #: 3686
                                                                           10


      1     serve subpoenas on.     When we tried to get them to limit the

      2     scope of it, they said they're not going to talk with us

      3     about limiting the scope on it, and they made it very clear

      4     to us that they're going to serve all 28 of them.

      5                   So we think we have met that threshold that was

      6     accomplished in another way in a different case.

      7                   THE COURT:    Okay.

      8                   MR. MILLER:    But you're right, it's a different

      9     fact pattern.

     10                   THE COURT:    Okay.   Lastly, obviously, the

     11     extent to which in a case where it seemed at the outset like

     12     not a lot of third-party discovery might be necessary and yet

     13     a plaintiff was threatening to issue quite a lot of third-party

     14     discovery.    That might create one set of challenges and

     15     maybe one kind of a record for a movant.         But,

     16                   On the other hand, in a case where it actually

     17     did seem like a pretty fair amount of third-party discovery

     18     was going to be necessary, that might be another scenario.

     19     It may be less helpful for the movant.

     20                   Here, from what I understand about the

     21     allegations in the case, doesn't it seem like at some level

     22     this is a case where we are likely like legitimately going

     23     to have a decent amount of third-party discovery because

     24     there are third parties, whether they be clients of the

     25     defendants who were not utilizing plaintiff's technology or
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 11 of 28 PageID #: 3687
                                                                           11


      1     clients of the defendants who were.        There are going to be

      2     third parties here who kind of legitimately are going to

      3     need to be served third-party subpoenas by the plaintiff.

      4     Isn't that probably right?

      5                    MR. MILLER:   Well, I don't agree with that

      6     actually.    There are customers involved, but the question

      7     is going to be do those customers have information and

      8     documents that can't otherwise be obtained that are relevant

      9     to the case?    And the answer I think -- I can't think of

     10     any category of documents where the answer to that is yes,

     11     because this is a service.      This is, they called it software

     12     and service, cloud-based solution.        So everything about what

     13     products the customers are on, what software they were

     14     using, we have all of that.       We have all the information.

     15     And so I can't really -- any communication about this, well,

     16     we have those too, and, we can turn that over.          And,

     17                    So that is where I'm saying I think there could

     18     be -- could conceivably be some limited discovery on certain

     19     clients, but I haven't been able to think myself of what

     20     they would get from a third party that we don't have and

     21     that we're going to turn over.

     22                    THE COURT:    Okay.   So I think any discovery that

     23     might implicate third parties will likely be cumulative of

     24     discovery that you, yourself have and are going to end up

     25     providing anyway; is that right?
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 12 of 28 PageID #: 3688
                                                                           12


      1                   MR. MILLER:    Yeah.   Well, yes, certainly.      And

      2     certainly as to that core of the case which has to do with

      3     what technology were these customers on, what products are

      4     they using?    Well, this is all cloud based.       It is all

      5     sitting with Yodlee, our client.

      6                   THE COURT:    Those are my questions, Mr. Miller,

      7     but let me let you add anything more you wish to respond in

      8     your letter before I turn to your colleague on the other

      9     side.

     10                   MR. MILLER:    Yes.    I guess the only final piece

     11     of it is when I first read the response, I thought maybe we

     12     can get an agreement on this because of the mention of the

     13     notice provision of Rule 45, and if we just had enough

     14     notice, so it's not an hour, it's not a day, it's maybe a

     15     week or something, enough time for us to go in, try to

     16     negotiate out the limits on it, and then if not, then be

     17     able to present it in a more specific format to the Court?

     18     You know, I don't think we're asking for a lot.          We're just

     19     asking for a little extra notice.

     20                   I would prefer to have sort of more of an

     21     orderly we have X days to object.        If we don't reach

     22     agreement, we have Y days to approach Your Honor, and sort

     23     of a process to do that.      But even if it is less formal than

     24     that, at least give you a few days or a week, then maybe

     25     that is sufficient at this point.
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 13 of 28 PageID #: 3689
                                                                           13


      1                   THE COURT:    Okay.    Let me turn to the

      2     plaintiff's side.     Is it Mr. Krause who is going to be

      3     speaking to these issues?

      4                   MR. KRAUSE:    Yes, Your Honor.

      5                   THE COURT:    All right.    Mr. Krause, let me start

      6     by stating one of the things that Mr. Miller is raising is

      7     not just kind of what has happened in the past as to this

      8     case which was talked about in his letter but also the fact

      9     that you have identified what sounds to defendants like a

     10     pretty large number of third parties, 28, that you may be

     11     wanting to subpoena.     And the worry is 28 clients, maybe

     12     with large broad discovery requests, that sounds abusive,

     13     potentially, says defendants' counsel.

     14                   Is there anything you want to say in response to

     15     convince the Court that, look, although we may have listed

     16     28 third-party entities, we're intending to go about this

     17     in a much more kind of meticulous approach where if the

     18     defendants have fears that tomorrow there is going to be 28

     19     100 paragraph subpoenas sent out to 28 different third-party

     20     clients, that is just wrong?        Is there anything you want to

     21     say in that regard?

     22                   MR. KRAUSE:    Yes, Your Honor.     I'll first start

     23     by saying I think you had it correctly when you were talking

     24     about third-party discovery in this case.         I think it is

     25     absolutely necessary.      It is absolutely necessary both
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 14 of 28 PageID #: 3690
                                                                           14


      1     because of the complaint that we have alleged and the

      2     counterclaims that defendants have now brought.          This idea

      3     that we're going to serve abusive requests or some kind of

      4     voluminous requests, that is not at issue.         That was never

      5     at issue.    It was never threatened in this case.

      6                   What we intend to do is what we set out in our

      7     letter to Your Honor which is serve very narrow requests on

      8     the risk insight customers, requests about the software

      9     itself, request about the payments that were made, internal

     10     communications.     We're not talking about communications to

     11     anything that is duplicative of what we're getting from

     12     Yodlee or from Envestnet.      We're going to be focusing on

     13     internal communications.

     14                   We have made numerous allegations regarding

     15     misrepresentations that Yodlee and Envestnet have made to

     16     these customers based on what happened to the contract with

     17     them, during the contract with them, and then services that

     18     were suspended.     Those allegations are set forth in the

     19     complaint.

     20                   Also, we have allegations regarding the

     21     financial terms that were entered into, terms that were

     22     supposed to be given to us that were never given; and we

     23     have allegations in there as well regarding payments that

     24     were supposed to be made to us, revealed to us and paid to

     25     us that were not; internal communications regarding the
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 15 of 28 PageID #: 3691
                                                                           15


      1     payments; and told them the payments themselves for each of

      2     these customers is highly relevant.

      3                   So to the extent we opened the door with our

      4     complaint to third-party discovery, defendants kicked it

      5     wide open when they put at issue the satisfactory -- whether

      6     or not there are issues with the software, whether or not

      7     defendants found it satisfactory, and the functionality of

      8     our software with each of their clients.

      9                   So these are issues that are squarely -- that

     10     third-party discovery is necessary, and they are very

     11     narrow.   They're a narrow set of things.

     12                   So this idea that we would be serving somehow

     13     abusive requests, we never did that, we never said we would

     14     do that, we don't intend to do that, and we will not do that.

     15                   When it comes to the number of customers, that

     16     just happens to be the number of customers.

     17                   What we're asking is very, very limited, but

     18     it's something that applies.       If it is relevant to one

     19     customer, it is relevant to the next customer.          And we're

     20     not talking about mom-and-pop companies, we're talking about

     21     some of the largest financial institutions in the country,

     22     the Bank of Americas of the world.        These are institutions

     23     that have entire internal firms that are set up to respond

     24     to subpoenas in the normal course, so I don't believe it is

     25     going to be harassment, and we have no intention to do so.
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 16 of 28 PageID #: 3692
                                                                           16


      1                   With respect to the process that Mr. Miller

      2     is suggesting that we adopt here, we entered into a very

      3     expedited schedule here, very aggressive.         Fact discovery

      4     ends I believe May 1st.

      5                   Putting another layer to this process, when we

      6     know we're going to be requesting all this information from

      7     a third party, and going through the process, and setting up

      8     meet and confers, and protective orders, all baking into

      9     this issue, we think is just going to, it's going to

     10     elongate the process, and it's going to add more burden to

     11     all the parties involved.      It's not going to alleviate any

     12     burden, it's going to cause some burden.

     13                   As Your Honor suggested earlier as well, not

     14     only did we not threaten to serve all the overly broad

     15     subpoenas, there has been no record of any misconduct.

     16     There has been no record of any reaching out to third

     17     parties or anything of that nature that was present in May.

     18     So the record is not in there to suggest that somehow there

     19     would be some abuse of the process.        We don't intend to do

     20     that, and we won't do that.

     21                   THE COURT:    Mr. Krause, in terms of my question

     22     about kind of the sheer number of third parties that are

     23     allegedly referenced in your disclosures, one response that

     24     you could have made is, Judge, yes.        Are there 28 entities

     25     listed?   Sure, because it is literally possible that we
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 17 of 28 PageID #: 3693
                                                                           17


      1     could find the need to subpoena all 28 of them.          But do we

      2     intend on Day One to go issue subpoenas to every single one

      3     of those entities?     No.   We're anticipating some kind of a

      4     phased approach, and it may depend in terms of what we see

      5     from certain of those entities by way of responses whether

      6     we need to implicate others.

      7                   You didn't say that, so that makes me wonder

      8     whether in fact you do plan on kind of reaching out to all

      9     28 right away and getting 28 different sets of entities

     10     involved with their counsel.       Is that right or am I

     11     misreading your response?

     12                   MR. KRAUSE:    Well, Your Honor, I think what we

     13     intend to do in the process that we intend to follow is one

     14     where we serve a number of requests limited to the number of

     15     requests on to the customers?       And if it's 28 -- it may be

     16     29.   I think it is fewer than 28, it may be in the 20s,

     17     but these are all customers that are at issue in both the

     18     complaint and the counterclaims.

     19                   There is numerous allegations in the defendants'

     20     counterclaims that somehow there are issues and problems

     21     and the software is problematic.       We don't believe there is

     22     anything to this.     So the internal communications for each

     23     of these, we believe that the internal communications for

     24     each of these clients will show that this is not -- this is

     25     fiction.   This did not happen.      There were no prospective
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 18 of 28 PageID #: 3694
                                                                           18


      1     internal communications.

      2                   We also think, with respect to the payments, the

      3     terms of the payments and how the payments were made all

      4     kind of done in a black box which shouldn't have been.           It

      5     was a violation of the contractual duties of Yodlee, so it's

      6     all information that we want.

      7                   Again, if we do go out and serve 20 subpoenas,

      8     it's going to be for a very limited information that is

      9     very relevant to our claims and for the prosecution of our

     10     claims, for the defense of the counterclaim.

     11                   THE COURT:    And with regard to the difference

     12     between the process that the defendants are asking for

     13     versus what would kind of naturally happen pursuant to Rule

     14     45, it sounds like your concern is in the area of delay.

     15     That the reason why you won't agree to the defendants'

     16     process is because you think it will unnecessarily delay

     17     the ability of third parties to ultimately respond timely to

     18     your requests which you say are going to be reasonable.           Is

     19     that right?    And are there any or kind of concerns you have

     20     when you compare what the defendants are asking for versus

     21     what would probably naturally play out under the rules if

     22     you issued some or all of these subpoenas?

     23                   MR. KRAUSE:    Well, I think, the first part is,

     24     yes, that as we think it should proceed in the normal course,

     25     and there is no reason to deviate from that.         And if the --
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 19 of 28 PageID #: 3695
                                                                           19


      1     if defendants want to put in a protective order, they can do

      2     so.   But the idea that just the mere existence of a subpoena

      3     is somehow something that they can object to, we don't agree

      4     with that, and there is no legal support for just the issuance

      5     of a subpoena, a real subpoena in the normal course, not

      6     trying to harass, just trying to get relevant information.               We

      7     think that is something that we should proceed in the normal

      8     course.   And,

      9                   Secondly, it goes to what is behind the request,

     10     right?    In the sense they're asking for a second protective

     11     order; and as we laid out in the letter, a defendant moving

     12     for protective order when it comes to a subpoena, it is a very

     13     limited set of objections that they can raise.          They don't

     14     have standing to raise most objections.         So we think that the

     15     process at the end of the day is going to be futile because

     16     we're not talking about some kind of privileged or protected

     17     information, we're talking about internal communications that

     18     they have no standing to object to.        And, also,

     19                   Many of these subpoenas are being served outside

     20     the jurisdiction of the Court.       There are jurisdictional

     21     issues here when it comes to motions to quash and the like.

     22                   So I think there is good sense to proceed in the

     23     normal course that somebody, pursuant to the federal rules,

     24     to the extent they have any issues, they can raise them, but

     25     most of the issues, the ones they're talking about now is
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 20 of 28 PageID #: 3696
                                                                           20


      1     not something that is countenanced by force.

      2                    THE COURT:    Lastly, to the extent I deny the

      3     motion and you issue some or all of these subpoenas and

      4     provide notice, of course, to the defendants under Rule 45,

      5     and to the extent that the defendants reach out to you and

      6     say, look, we have some concerns about scope or about

      7     standing or about other related issues, do you stand ready

      8     and willing to work with defendants to hear their concerns

      9     and perhaps modify the subpoenas if you think they make

     10     good points?

     11                    MR. KRAUSE:   I think that is right, Your Honor.

     12     I think, to have the conversation about a hypothetical

     13     communication from -- a hypothetical subpoena, rather,

     14     before it's issued I think it is a little tough, but I think

     15     after the subpoenas are issued, if they raise certain issues

     16     or if there are certain things that we have asked for that

     17     they don't think is appropriate, we, of course, would be

     18     willing to listen to them.      And if we determine that there

     19     is good reason to modify the subpoena, I think that we would

     20     be amenable to such a process.

     21                    THE COURT:    All right.   Mr. Krause, anything

     22     else?   Those are my main questions.       Are there other things

     23     you wanted to mention in response to what you heard from the

     24     other side?

     25                    MR. KRAUSE:   I don't believe so, Your Honor.
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 21 of 28 PageID #: 3697
                                                                           21


      1                   THE COURT:    All right.    Let me give the movant,

      2     Mr. Miller, a chance to make brief rebuttal by way of

      3     getting the last word as it is his motion.

      4                   MR. MILLER:    Thank you, Your Honor.

      5                   On the point of the schedule and the delay

      6     point, I just -- we will be filing a motion for protective

      7     order.    I can't imagine we won't given what Mr. Krause has

      8     said before and what he just said on this call.          And so

      9     I'm trying -- what we're proposing actually might expedite

     10     things.   All we're proposing is to have that motion be

     11     before the parties served rather than after, and we're happy

     12     to go act on it.     That is point one.

     13                   Point two.    The categories of documents that

     14     Mr. Krause said he can get from the clients that he can get

     15     from us, neither of those -- he didn't prove his point.

     16                   The payment is -- he is talking about money that

     17     our clients received.      We have the best evidence of what

     18     money we received.     The internal communications regarding

     19     how the software performed, all that is relevant is

     20     complaints that customers made about the software.          We have

     21     the complaint.

     22                   As far as that goes, that category, those are

     23     the only two categories he mentioned.        The payments point is

     24     obviously we have it.

     25                   On the complaints point, problems the customer
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 22 of 28 PageID #: 3698
                                                                           22


      1     had with the software, well, we never said that every single

      2     one of the 28 customers complained.        So in an orderly way to

      3     do this, an appropriate way not to burden third parties

      4     would be serve interrogatories on us:        Who complained?      Who

      5     didn't complain?     Maybe there were five, five, six customers

      6     that complained.     Well, serve subpoenas on them.       Don't

      7     serve on subpoenas on everyone else that we're not even

      8     complaining complained about it.

      9                   I have another --

     10                   THE COURT:    Mr. Miller, just on the complaints

     11     issue, I mean obviously just sitting here, it's not

     12     implausible to think of scenarios where customers who may

     13     have well have complained where there might well be material

     14     sitting on their computer servers or documents printed out

     15     at their client's sites in which they are discussing their

     16     own internal views about such complaints in a way that where

     17     those documentations wouldn't necessarily be resonant at

     18     defendants' location; right?       I mean we can think of lots

     19     much scenarios in which, even as to that small issue area,

     20     third parties here might well have unique relevant

     21     documentation that is at issue in the case; right?

     22                   MR. MILLER:    I would agree with that, but

     23     then the way to deal with it I would think would be is to

     24     identify customers who made complaints.         We have the

     25     complaint.    And then as to those customers, maybe there
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 23 of 28 PageID #: 3699
                                                                           23


      1     could be a couple typed document requests as to those

      2     customers rather than serving a broad subpoena with a whole

      3     bunch of categories on 28 customers.

      4                    So we're not saying no third-party discovery, no

      5     subpoenas on customers.      We're saying blanket subpoenas on

      6     all of them is what is inappropriate.        And,

      7                    I have a suggestion, too, that rather than

      8     having 28 customers, or 26, whatever the number ends up

      9     being, all with separate counsel, all citing the stuff

     10     possibly in multiple jurisdiction Mr. Krause raised;

     11     instead, what I would suggest is have them pick one or two

     12     customers they particularly care about.         Ones where the

     13     issues can be presented to Your Honor in this jurisdiction

     14     and kind of sort out the issues with respect to those

     15     subpoenas and then the rules could apply to the others.           And,

     16                    In my experiences, other jurisdictions, if this

     17     is litigated in Illinois, for example, an Illinois subpoena,

     18     they're going to defer to you as you know more about it, the

     19     judges will.    So let's have it done once, in respect to one

     20     or two subpoenas rather than trying to do 28 all happening

     21     at the same time.

     22                    THE COURT:    Okay.   Anything further, Mr. Miller?

     23                    MR. MILLER:   No.     Thank you, Your Honor.

     24                    THE COURT:    All right.   Counsel, thank you.

     25     Appreciate the arguments.      And I'm going to try to resolve
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 24 of 28 PageID #: 3700
                                                                           24


      1     the issue on the call today, as I know it is one that the

      2     parties could benefit from getting quick guidance from the

      3     Court on; and I know also we're right up against a holiday

      4     season as well.     And,

      5                    So the transcript of our call will serve as the

      6     Order of the Court.     And at this point, I'm going ultimately

      7     to deny the defendants' motion at this time for the reasons

      8     that I will explain in just a second.

      9                    Ultimately, I find that the defendants haven't

     10     met the burden of demonstrating good cause for the type of

     11     protective order they're seeking the Court to impose at this

     12     stage pursuant to Rule 26(e).

     13                    I say that for a couple of reasons:

     14                    First, this isn't a case, as far as it strikes

     15     the Court, where the concept that there might be important

     16     or relevant third-party discovery is remote.         The nature of

     17     the allegations at least in the complaint and perhaps in

     18     the counterclaims as well are about not just disputes that

     19     relate to these two parties or, I should say, three parties,

     20     but also disputes that implicate third-party entities.

     21     There are many third parties, for example, listed by name in

     22     the complaint itself.      And,

     23                    So it does seem to me very likely that third

     24     parties might have relevant and potentially unique information

     25     in the case.    And I don't really have a record to suggest, at
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 25 of 28 PageID #: 3701
                                                                           25


      1     least so far, that any third-party discovery is likely to be

      2     extremely cumulative.

      3                   So that is all to say just as a starting point,

      4     the nature of the allegations here are not ones that make

      5     me suspicious as to whether it is even appropriate for the

      6     plaintiff to be talking about issuing third-party discovery

      7     early in the game.     And,

      8                   Secondly, I really don't have a sufficient record

      9     here of the type where I would have a base of information that

     10     would suggest to me that I'm on good standing in going beyond

     11     what Rule 45 calls for by way of third-party discovery

     12     provisions.    And,

     13                   I say that for a couple of reasons:

     14                   First, we don't have any third-party subpoenas

     15     that have been issued yet.      So the plaintiff tells me on

     16     this call that it is going to be mindful of the issues that

     17     we have raised and be focused on issuing relatively narrowly

     18     issued subpoenas that are relatively narrow in scope.

     19                   That may well be so.     We don't have subpoenas

     20     that have been issued that suggests that that promise was a

     21     false one and instead that, as defendants worry, incredibly

     22     broad.   Many, many paragraph subpoenas were issued to many,

     23     many third-party defendants.

     24                   I also don't have a record here of the kind of

     25     plaintiff to third-party abusive contacts that there might
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 26 of 28 PageID #: 3702
                                                                           26


      1     be in cases where a court would step up early and start to

      2     enter additional provisions restricting plaintiff contact to

      3     third parties.    I think some of that was going on in the May

      4     case which is the one case that the defendants cite in

      5     support of their request.      We don't have that here.       We

      6     don't have a record of that here.        Indeed, I'm not aware

      7     of the plaintiffs having directly contacted any of these

      8     third parties prior to or during this litigation.          And,

      9                   Thirdly, with regard to the lack of record, it's

     10     also relevant to me that defendants obviously have raised

     11     their concerns here early in the case and on this call, and

     12     the plaintiffs have to be mindful about how they pursued

     13     third-party discovery from here on out.

     14                   If they do so in a way that is unduly aggressive

     15     or threatening or incredibly overbroad in scope, I'm sure I

     16     will hear from defendants in the future by way of a further

     17     discovery dispute pointing out the actual record that will

     18     exist that supports their contentions that more process is

     19     needed.

     20                   On the other hand, if the plaintiffs kind of,

     21     while going forward with third-party discovery under the

     22     rules, are mindful of the concerns that have been raised

     23     and they kind of take an approach here with regard to

     24     third-party discovery that is focused and appropriate, we

     25     might well avoid some or all of those disputes in the future.
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 27 of 28 PageID #: 3703
                                                                           27


      1     And so,

      2                   All that being said, I just don't have a record

      3     that would support doing more than what the rules require at

      4     this point.    And I'm not prepared to issue a protective

      5     order that goes beyond what the rules require without such a

      6     record.   I don't find there is good cause to justify such

      7     actions at this time.

      8                   Again, though, I encourage the parties.

      9     Obviously, notice will be provided by way of these third-party

     10     subpoenas that are issued.      I encourage the parties to try to

     11     work together as best they can to try to resolve issues of

     12     third-party discovery scope or cumulativeness so that we can

     13     attempt to minimize the amount of disputes we have in the

     14     future with regard to these issues, but if we do have them,

     15     I'll be prepared to address them on a better record than we

     16     have now.

     17                   All right.    With all that said, and

     18     understanding the Court's decision, is there anything

     19     further I need to take up at this time with regard to this

     20     matter from the plaintiff's side, Mr. Krause?

     21                   MR. KRAUSE:    No, Your Honor.     Thank you.

     22                   THE COURT:    All right.    And on the defendants'

     23     side, Mr. Miller?

     24                   MR. MILLER:    No.   Thank you, Your Honor.

     25                   THE COURT:    All right.    With all that said, I
Case 1:19-cv-01337-CFC-CJB Document 69 Filed 01/02/20 Page 28 of 28 PageID #: 3704
                                                                           28


      1     wish everyone on the call a very happy holiday season, look

      2     forward to continuing to work with the parties on this case.

      3     We'll end our call today and go off the record.          I wish

      4     everyone a good day and a good week.        Take care.

      5                   (Telephone conference ends at 1:37 p.m.)

      6

      7            I hereby certify the foregoing is a true and accurate
            transcript from my stenographic notes in the proceeding.
      8

      9                                    /s/ Brian P. Gaffigan
                                          Official Court Reporter
     10                                      U.S. District Court

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
